Exhibit 10.48

2000 DUN & BRADSTREET CORPORATION

NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

[Award Date]

This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to
                     (the “Participant”) as of this      day of             ,
(year) (the “Award Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”)
pursuant to the 2000 DUN & BRADSTREET CORPORATION NON-EMPLOYEE DIRECTORS’ STOCK
INCENTIVE PLAN, as amended May 3, 2005 (the “Plan”). Capitalized terms not
defined in this Award have the meanings ascribed to them in the Plan.

1. Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan             restricted stock units (“RSUs”). Each RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
on the delivery date as provided herein. Until delivery of the Shares, the
Participant has only the rights of a general unsecured creditor, and no rights
as a shareholder, of the Company.

2. Payment. Subject to Sections 3 and 8, the restrictions on the RSUs shall
lapse and the underlying Shares shall be deliverable on the “Payment Date” which
shall be the earlier of (x) the third anniversary of the Award Date or (y) the
termination of the Participant’s service as a non-employee director of the
Company for any reason.

3. Additional Deferral. Upon submission of a valid election, the Participant may
delay the Payment Date to the date of termination of the Participant’s service
with the Company.

4. Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.

5. Dividend Equivalents. Unless the Board determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value (as defined in the Plan) of a
Share on the dividend payment date. The additional RSUs credited in connection
with a dividend will be subject to the same restrictions as the RSUs in respect
of which the dividend was paid.

6. Transfer Restrictions. The RSUs are not subject to assignment by the
Participant. If a Participant does make an assignment of any RSUs, the Company
may disregard such assignment and discharge its obligation hereunder by making
payment as though no such assignment has been made.

7. Withholding Taxes. Notwithstanding anything to the contrary contained in this
Award, it is a condition to the obligation of the Company to deliver the Shares
that all applicable withholding taxes be satisfied in full by the Participant.
The Company is authorized to satisfy the minimum statutory withholding taxes
(including withholding pursuant to applicable tax equalization policies of the
Company or its Subsidiaries) arising from the delivery of the Shares by
deducting from the total number of Shares to be delivered that number of Shares
having a Fair Market Value equal to the applicable amount of withholding taxes
due.

8. Change in Control. Subject to Section 9, if there is a Change in Control of
the Company, any undelivered Shares underlying the RSUs shall become deliverable
(such accelerated payment date, also being referred to herein as a Payment
Date).

9. Delivery of Shares. Until the Company determines otherwise and subject to
Section 12, delivery of Shares on the applicable Payment Date will be
administered by the Company’s transfer agent or an

 

1



--------------------------------------------------------------------------------

independent third-party broker selected from time to time by the Company. In
connection with a Change in Control of the Company, the Company will deliver
Shares on the accelerated Payment Date provided the actual Change in Control is
a permissible distribution event under Section 409A of the Internal Revenue Code
and, if otherwise, the Company will deliver the Shares on the scheduled Payment
Date.

10. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Office of the Corporate Secretary, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Board arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

11. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

12. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

13. Governing Law. This Award shall be governed by the laws of the State of New
York, U.S.A., without regard to choice of laws principles thereof.

IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been duly
executed as of the date first written above.

 

THE DUN & BRADSTREET CORPORATION By:       

Name: David J. Lewinter

Title: Senior Vice President, General Counsel
and Corporate Secretary

 

2